 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. C16-0052JLR
           ex rel. RAJU A.T. DAHLSTROM,
11                                                       ORDER TO SHOW CAUSE WHY
                                                         THE COURT SHOULD NOT
           STATE OF WASHINGTON, ex rel.
12                                                       ENTER A FEDERAL RULE OF
           RAJU DAHLSTROM,                               CIVIL PROCEDURE 54(b)
13                                                       JUDGMENT ON THOSE ISSUES
                                PlaintiffS,              DECIDED HEREIN AND NOT
14                v.                                     STAYED

15         SAUK-SUIATTLE INDIAN TRIBE
           OF WASHINGTON, et al.,
16
                                Defendants.
17

18         The court orders the parties to show cause why the court should not enter

19   judgment in this matter pursuant to Federal Rule of Civil Procedure 54(b) on all matters

20   decided herein except for those matters automatically stayed pursuant to Plaintiff Raju

21   A.T. Dahlstrom’s Chapter 13 bankruptcy filing.

22   //



     ORDER - 1
 1          On March 21, 2017, the court dismissed Defendant Sauk-Suiattle Indian Tribe of

 2   Washington with prejudice on grounds of sovereign immunity. (See 3/21/17 Order (Dkt.

 3   # 39) at 3-7, 11.) On August 29, 2019, the court granted summary judgment in favor of

 4   all remaining Defendants and dismissed Plaintiff Raju A.T. Dahlstrom’s complaint with

 5   prejudice. (8/29/19 Order (Dkt. # 79) at 37.) The court also granted Defendants’ motion

 6   for an award of attorney’s fees pursuant to 31 U.S.C. § 3730(d)(4) and RCW

 7   74.66.070(d)(4) against Mr. Dahlstrom and ordered Defendants to file a motion setting

 8   forth their reasonable fees and expenses described in the court’s order. (8/29/19 Order at

 9   34-36, 38.) In addition, the court ordered Mr. Dahlstrom’s attorney, Mr. Richard Pope, to

10   show cause why the court should not award some of Defendants’ attorney’s fees against

11   him personally pursuant to 28 U.S.C. § 1927, Federal Rule of Civil Procedure 11(b), or

12   the court’s inherent authority. (8/29/19 Order at 36-38.)

13          On September 12, 2019, Mr. Dahlstrom filed a notice of Chapter 13 bankruptcy.

14   (Notice (Dkt. # 84).) On November 15, 2019, the court ruled that, although Mr.

15   Dahlstrom’s notice of Chapter 13 bankruptcy and the resulting automatic bankruptcy stay

16   did not apply to the action generally, the stay did apply to Defendants’ motion for fees

17   and expenses against Mr. Dahlstrom. (11/15/19 Order (Dkt. # 105) at 9.) The court also

18   concluded that Mr. Pope was liable for a portion of Defendants’ attorney’s fees as a

19   sanction for his litigation conduct herein, and that Mr. Dahlstrom’s bankruptcy did not

20   result in a stay with respect to Mr. Pope’s liability for those sanctions. (Id. at 10-23.)

21   Ultimately, the court awarded $10,753.74 in fees as a sanction against Mr. Pope and in

22   favor of Defendants. (Id. at 23-27.) Mr. Pope moved for partial reconsideration of the


     ORDER - 2
 1   court’s order imposing sanctions against him. (See Pope MFR (Dkt. # 106).) After

 2   directing Defendants to file a response to Mr. Pope’s motion (12/4/19 Order (Dkt. # 110),

 3   the court denied Mr. Pope’s motion for partial reconsideration (2/5/19 Order (Dkt.

 4   # 115)).

 5          As described above, all issues in this litigation are now resolved, except for the

 6   amount of Defendants’ attorney’s fees that Mr. Dahlstrom owes. (See 11/15/19 Order at

 7   9.) As indicated above, this issue is stayed due to Mr. Dahlstrom’s Chapter 13

 8   bankruptcy filing. (See id.) Accordingly, the court ORDERS the parties to show cause

 9   why the court should not enter a Federal Rule of Civil Procedure 54(b) judgment on those

10   matters which are now resolved and not stayed. The parties shall file their responses to

11   the court’s order to show cause within fourteen (14) days of the filing date of this order

12   and shall limit their responses to no more than ten (10) pages. Because Mr. Pope has a

13   stake in this decision due to the court’s sanctions order against him, the court permits, but

14   does not require, Mr. Pope to file a response to the court’s order to show cause as well. If

15   Mr. Pope files a response to the court’s order, he must do so within the same time and

16   page limit parameters that the court set for the parties herein.

17          Dated this 27th day of February, 2020.

18

19                                                     A
                                                       JAMES L. ROBART
20
                                                       United States District Judge
21

22


     ORDER - 3
